Opinion filed May 17, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00340-CV
                                         __________

                             JORGE RODRIGUEZ, Appellant

                                                V.

                             NORMA HERNANDEZ, Appellee


                             On Appeal from the 244th District Court
                                      Ector County, Texas
                                Trial Court Cause No. C-127,372



                             MEMORANDUM                 OPINION
       Jorge Rodriguez is the appellant in this appeal. He has filed an unopposed motion to
withdraw his notice of appeal and dismiss this appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In
the motion, appellant states that “all matters have been settled between the parties and the appeal
is no longer needed.” Therefore, in accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted. Appellant’s notice of appeal is withdrawn, and the
appeal is dismissed.
                                                            PER CURIAM
May 17, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.